Citation Nr: 1455806	
Decision Date: 12/18/14    Archive Date: 12/24/14

DOCKET NO.  12-24 591	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for sleep apnea. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Betty Lam, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1988 to November 1992.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, that denied the Veteran's claim of service connection for sleep apnea.  

In June 2014, the Veteran testified at a travel board hearing before the undersigned Veterans Law Judge at the RO in Muskogee, Oklahoma.  The transcript of this hearing is a part of the record.  

In addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  A review of the documents in such files reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that his sleep apnea began in service.  

In support of the claim, the Veteran submitted a June 2014 private medical opinion from Dr. M.A.  Dr. M.A. related that the Veteran reported that his symptoms, suggestive of obstructive sleep apnea, started during the Gulf War.  Dr. M.A. maintained that he explained to the Veteran that it was "possible" that his obstructive sleep apnea started then.  Dr. M.A. noted that the Veteran reported that he was under a lot of stress at that time and had gained weight.  Dr. M.A. indicated that he explained to the Veteran that "weight gain [might] be related to obstructive sleep apnea at that time" but that he could not "make a direct correlation with obstructive sleep apnea and his post-traumatic [stress] disorder except for the weight gain."  

Generally, service connection may not be established on the basis of speculation. See 38 C.F.R. § 3.102 (2014) ("By reasonable doubt is meant one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim. It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.") (emphasis added); Obert v. Brown, 5 Vet. App. 30, 33 (1993) (providing that medical opinions that are speculative, general, or inconclusive in nature cannot support a claim); Bostain v. West, 11 Vet. App. 124, 127-28, quoting Obert v. Brown, 5 Vet. App. 30, 33 (1993) (providing that a medical opinion expressed in terms of "may" also implies "may or may not" and is too speculative to establish a causal relationship); Warren v. Brown, 6 Vet. App. 4, 6 (1993) (providing that a doctor's statement framed in terms such as "could have been" is not probative).

In McLendon v. Nicholson the Court held that the Secretary must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing certain diseases manifested during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A (d)(2), 38 C.F.R. § 3.159(c)(4)(i).  The third prong, which requires that the evidence of record "indicate" that the claimed disability or symptoms "may be" associated with the established event, is a low threshold.  Id. at 83.  The Board finds that the Veteran's testimony and Dr. M.A.'s June 2014 opinion have triggered VA's duty to assist the Veteran by providing him a VA examination and nexus opinion.    

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate VA examination by an appropriate examiner to determine whether the Veteran's obstructive sleep apnea is related to service or service connected disability.  The entire file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  Any indicated tests and studies must be accomplished. 

Based on a review of the file and examination of the Veteran, the examiner should provide an opinion on the following:  

A.  Is it at least as likely as not (50 percent probability or more) that the Veteran's obstructive sleep apnea had its onset or is otherwise etiologically related to his military service?  The examiner must consider and discuss Dr. M.A.'s June 2014 private medical opinion. 

B.  Is it at least as likely as not (50 percent or greater probability) that the Veteran's obstructive sleep apnea was (i) caused by OR (ii) aggravated by his service-connected posttraumatic stress disorder.  If such aggravation is found, the examiner should determine:  (1) the baseline manifestations of the Veteran's obstructive sleep apnea absent the effect of aggravation; and (2) the increased manifestations that are proximately due to the service-connected posttraumatic stress disorder.  The examiner must consider and discuss Dr. M.A.'s June 2014 private medical opinion.

All opinions provided must be thoroughly explained, and an adequate rationale for any conclusions reached must be provided.  If any requested opinion cannot be provided without resorting to speculation, the examiner should so state and explain why an opinion cannot be provided without resorting to speculation.

2.  Thereafter, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case and be afforded a reasonable opportunity to respond. The case should then be returned to the Board for further appellate review, if otherwise in order.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


